On the court’s own motion, the decision of this court handed down May 18, 1942 [ante, p. 784], is amended to read as follows: In a condemnation proceeding, order entered on motion to determine the validity and priority of various claims or liens affecting the award for Damage Parcels 9 to 13, inclusive, and for other relief, modified on the law as follows: 1. By striking out subdivision (1) of the first ordering paragraph and subdivision (1) of the second ordering paragraph and in place thereof inserting a provision that taxes and penalties be computed to the date of payment of the taxes. 2. By striking from subdivision (3) of the first ordering paragraph the words “ To the Treasurer of The City of New York pending further order of this Court ” and substituting in place thereof the words “ To Samuel Frank, the second mortgages,” and by striking from said subdivision the figures “ $64,877.99 ” and substituting in place thereof the figures “ $70,000.” 3. By striking from subdivision (3) of the second ordering paragraph the figures “ $9,634.15 ” and substituting in place thereof the figures “ $10,000.” As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant Frank, payable by respondent-appellant City of New York. (See Matter of City of New York [Rockaway Beach], 288 N. Y. 51.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur. Settle order on notice.